DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021, has been entered.

Response to Arguments
The instant claims are directed to escalating an oral dose of sotalol with an IV dosage.   This appears to be a re-stabilization method as referred to by Ivaturi.
Ivaturi teaches converting from IV to oral sotalol, including a mixed dose method, wherein a single IV dose is immediately followed by an oral administration.  It is abundantly clear that dose titration is taught and conveys to a POSA that is should be done and appears to be required to be guided through clinical response and monitoring.  As such, if a subjects requires an increase in dosage, they could be administered IV sotalol under QTc monitoring in a hospital and have their Cmax, ss achieved rapidly while ensuring safety.  At that time, they could be transitioned to an oral maintenance dosing as taught by Ivaturi.  This would impart the benefits taught by Ivaturi to include a shorter hospital stay and a cost savings, among others.  Such method is a routine optimization of dosage in view of the IV to oral transition taught by Ivaturi.

Ivaturi and secondary references cited below explain that rapid infusion of sotalol is known to be safe.  Ivaturi explains that IV infusions as rapid as 5 minutes have been shown to be without incident.  In examples, Ivaturi teaches administration of an IV infusion of 40 mg, followed by an IV infusion of 20 mg, and followed by an IV infusion of 20 mg.  This is an 80 mg infusion, e.g., over a period of 2 hours.  Ivaturi explains a goal to accelerate dosing of Cmax, ss to as early as 1 day.  In some embodiment, Cmax, ss is achieved within 4 hours of initiation of treatment (i.e., 2 hours after completion of a 2 hour IV regimen) in a method wherein one IV infusion or more are followed by oral administration. See par. 61.  In some cases, an oral dose can immediately follow IV administration (i.e., a mixed dosing regimen is also contemplated).   In other embodiments, at the end of a 2-hour infusion, an 80 mg dose can be administered followed by another 80 mg 12 hours after the initiation of infusion.  Similar achievement for 120 mg and 160 mg oral doses can also be achieved through such regimen.  Thus, regardless of the ultimate maintenance dosage desired, the ability administer rapid IV sotalol followed by oral sotalol is predictable.  Cmax is known to be a function of length of infusion and dose-proportionate linear pharmacokinetics for sotalol.

Status of the Claims
Claims 8-21 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ivaturi et al., (US2019/0307343).
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, convenience, and to save money, regardless of whether they have normal or abnormal renal function. See par. 27 and par. 33.  Typically a subject is required to stay at a hospital for three days prior to discharge. See par. 35.  In this case treatment will allow for a subject to be tested three times for a proper QTc measurement to determine if that subject maintained a QTc that is within 20% of their baseline level prior to treatment. See par. 30.  Further, a patient can be treated whether they have normal or abnormal renal function. See par. 31.  More specifically, a subject will be administered a lower dosage or a less frequent dosage if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.
Ivaturi teaches a mixed dose methods wherein a single IV dose is immediately followed by an oral administration.  It is abundantly clear that dose titration is taught and conveys to a POSA that is should be done and appears to be required to be guided through clinical response.  As such, if a subjects requires an increase in dosage, they could be administered IV sotalol under QTc monitoring and have their Cmax, ss achieved rapidly to ensure the dose is safe.  At that time, they could be transitioned to oral maintenance dosing as taught by Ivaturi.  This would impart the benefits taught by Ivaturi to include a shorter hospital stay and a cost savings, among others.
This is particularly the case given the predictability of pharmacokinetic parameters, including Cmax, ss, and Tmax, the known bioavailability of oral compared to IV sotalol, and the known QTc-concentration relationship, among others.
Ivaturi and secondary references cited below explains that the rapid infusion of sotalol is known to be safe.  Ivaturi explains that IV infusions as rapid as 5 minutes have been without incident.  In examples, Ivaturi teaches administration of an IV infusion of 40 mg, followed by an IV infusion of 20 mg, and followed by an IV infusion of 20 mg.  This is an 80 mg infusion, e.g., over a period of 2 hours.  Ivaturi explains a goal to accelerate dosing of Cmax, ss to as early as 1 day.  In some embodiment, Cmax, ss is achieved within 4 hours of initiation of treatment (i.e., 2 hours after completion of a 2 hour IV regimen) in a method wherein one IV infusion or more are followed by oral administration. See par. 61.  In some cases, an oral dose can immediately follow 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed invention in view of Ivaturi.  One would be motivated to do so because Ivaturi teaches advantages of converting a subject from IV sotalol to oral sotalol in a manner that reduces hospital stay, increases convenience and reduces cost.  This is done safely and effectively by allow a patient to be monitored for QTc prolongation three times within a short period of time so that conversion can be rapid.  This is taught to be possible regardless of renal abnormality.  Further, Ivaturi explains that as renal function decreases, the dose of sotalol and/or the frequency of administration of sotalol must be decreased.  Ivaturi even provides an example that indicates that abnormal renal function may require administration once daily rather than twice daily.  Given the optimizable nature of dosage and the trend to administer a lower amount to a subject as renal impairment increases, it would require nothing more than routine optimization to arrive at the claimed dosage.  Further, discharging a subject after 2-4 dosages does not appear to conflict with the dosage trend and intent of Ivaturi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Batul et al., “Intravenous Sotalol- Reintroducing a Forgotten Agent to the Electrophysiology Therapeutic Arsenal,” Journal of Atrial Fibrillation, Feb-Mar 2017, Vol 9, Issue 5 (cited in IDS), in view of Li et al., “Efficacy of Intravenous Sotalol for Treatment of Incessant Tacharrhythmias in Children,” Am J Cardiol 2017; 119:1366-1370 (cited in IDS), in view of Somberg et al., “Developing a safe intravenous sotalol dosing regimen,” Am J Ther, 2010 Jul-Aug; 17(4): 365-72 (cited in IDS), in view of Saul et al., “Pharmacokinetics and pharmacodynamics of sotalol in a pediatric population with superventricular and ventricular tacharrhythmia,” Clinical Pharmacology and Therapeutics, March 2001 (cited in IDS), and in view of Ivaturi et al., (US2019/0307343).
Batul teaches sotalol for treatment of atrial fibrillation (AF) and atrial flutter (AFL).  Batul explains that the safety principles applicable to oral sotalol are valid for intravenous sotalol as well.  The bioavailability of oral sotalol is 93% with peak plasma concentrations in 2.5 to 4 hrs.  Batul indicates that IV sotalol dosage includes administering 1-1.5 mg/kg over 5-30 minutes.  In a 30 kg pediatric subject, this would include 30-45 mg over 5-30 minutes, and in a th full par.  High dose rapid therapy was shown to be safe and efficacious in suppressing SVT in 90% of patients aged 7 to 728 days, with no proarrhythmic effect or QTc prolongation observed. See p4.  Further, it has an elimination half-life of 12-16 hours. See p3, 3rd full par.  Further, Table 1 below explains the dose conversion for oral and intravenous forms.  

    PNG
    media_image1.png
    215
    822
    media_image1.png
    Greyscale

Batul explains IV sotalol can be a substitute for oral medication, such as for post-operative and critically ill subjects, especially when they have reduced GI permeability and absorption for oral administrations to reach effective serum concentrations. See p3, 1st full par.  In other instances, IV forms provide advantages as compared to oral forms because it reaches therapeutic levels quicker and could be used in hospitals to facilitate a transition to oral forms.
Li teaches treating patients with IV sotalol and those subjects that maintained sinus rhythm were transitioned to oral therapy. See p1367, par. 7.  Subjects that were treated have AVRT, AT, Aflutter, AF, and VT. See Table 1.  Any patient with a QTc above 480 was converted to oral sotalol therapy. See p1367, par. 4.  Li used a loading dose of 1 mg/kg over 10 minutes and then 4.5 mg/kg/day. See p1369, last full par.  Thus, Li shows a reasons that subjects taking IV will be transitioned to oral sotalol.  
st par.  In other words, patients were converted to oral therapy in as few as 3 hours after starting the IV dose. 
	Further, Somberg teaches Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax.  
	Saul teaches, “An examination of the individual data of the smallest patients did not indicate any deviation from dose-proportionate linear pharmacokinetics for sotalol.” P150, 1st full par.  These data are shown below in Table III.  QTc interval was dose dependent.  The steady state pharmacokinetics of sotalol was dose proportionate. See Abstract.  A dose of 30 mg/m2 yielded a SS Cmax of 851 +/- 185.  

    PNG
    media_image2.png
    568
    1546
    media_image2.png
    Greyscale

The pediatric patients receiving multiple doses of sotalol achieved ideally small fluctuation factor values between peak and steady state and experienced a dose-proportionate response.  Further, there were linear correlations between drug concentration and pharmacological activity on the QTcB interval. See p155, last par.	
Ivaturi teaches administering sotalol in a manner that allows for intravenous sotalol administered and a patient can be converted to oral sotalol to increase hospital flexibility, if they are known to have renal impairment, such as every 24 hours with impairment rather than every 12 hours, e.g.  In other words, a subject with impaired renal function will receive a lower dose or receive administration less frequently.  The methods described allow for a reduction of a hospital stay to 24 hours by accelerating parameters, such as Cmax. See par. 44.  Further, after surgery re-initiation of sotalol can re-stabilize Cmax.  See par. 47.  QTc interval is able to be kept below 500 msec throughout this process. See par. 49.  In an example, oral sotalol was administered at a dosage of 80, 120, and 160 mg twice daily. See par. 5 and Figure 2.  Further, embodiments include administering an intravenous dosage initially over a period of 30 minutes to 2 hours. See par. 7.
Ivaturi teaches a mixed dose methods wherein a single IV dose is immediately followed by an oral administration.  It is abundantly clear that dose titration is taught and conveys to a POSA that is should be done and appears to be required to be guided through clinical response.  As such, if a subjects requires an increase in dosage, they could be administered IV sotalol under QTc monitoring and have their Cmax, ss achieved rapidly to ensure the dose is safe.  At that time, they could be transitioned to oral maintenance dosing as taught by Ivaturi.  This would 
This is particularly the case given the predictability of pharmacokinetic parameters, including Cmax, ss, and Tmax, the known bioavailability of oral compared to IV sotalol, and the known QTc-concentration relationship, among others.
Ivaturi and secondary references cited below explains that the rapid infusion of sotalol is known to be safe.  Ivaturi explains that IV infusions as rapid as 5 minutes have been without incident.  In examples, Ivaturi teaches administration of an IV infusion of 40 mg, followed by an IV infusion of 20 mg, and followed by an IV infusion of 20 mg.  This is an 80 mg infusion, e.g., over a period of 2 hours.  Ivaturi explains a goal to accelerate dosing of Cmax, ss to as early as 1 day.  In some embodiment, Cmax, ss is achieved within 4 hours of initiation of treatment (i.e., 2 hours after completion of a 2 hour IV regimen) in a method wherein one IV infusion or more are followed by oral administration. See par. 61.  In some cases, an oral dose can immediately follow IV administration (i.e., a mixed dosing regimen is also contemplated).   In other embodiments, at the end of a 2-hour infusion, an 80 mg dose can be administered followed by another 80 mg 12 hours after the initiation of infusion.  Similar achievement for 120 mg and 160 mg oral doses can also be achieved through such regimen.  Thus, regardless of the ultimate maintenance dosage desired, the ability administer rapid IV sotalol followed by oral sotalol is predictable.  Cmax is known to be a function of length of infusion and dose-proportionate linear pharmacokinetics for sotalol.
It would have been prima facie obvious to a person of ordinary skill in the art prior the filing of the instant application to combine the teachings of Batul, Li, Somberg, Saul, and Ivaturi to arrive at the instantly claimed methods.  One would have been motivated to do so because st par.  Somberg and Saul are cited merely to show the known predictability of sotalol pharmacokinetic data.  For example, Cmax is known to be a function of length of infusion, wherein increasing duration of infusion decreases Cmax, and even pediatric patients show a dose-proportionate linear pharmacokinetic profile.  As such, as person of ordinary skill in the art would understand how to obtain a desired Cmax by altering length of infusion and dosage, e.g.  The prior art shows that the IV and oral dosage equivalents, which for the oral dosage include a range of 80 mg to 160 mg, which is the same range presently claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Optimizing a dosage of a known-result effective variable with predictable trends in pharmacokinetic parameters would require nothing more than routine experimentation, including in those subjects with varying degrees of renal function, as explicitly taught by Ivaturi.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JARED BARSKY/Primary Examiner, Art Unit 1628